Case 2:21-cv-02552-SHL-atc Document 41 Filed 09/07/21 Page 1 of 3          PageID 297




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION



    G.S. by and through his parents and next
    friends, BRITTANY and RYAN                 Case No. 2:21-cv-02552-SHL-atc
    SCHWAIGERT, et al.,
           Plaintiffs,
    v.
    GOVERNOR BILL LEE, et al.,
           Defendants.




    MOTION OF TENNESSEE CHAPTER OF THE AMERICAN ACADEMY OF
PEDIATRICS AND AMERICAN ACADEMY OF PEDIATRICS FOR LEAVE TO FILE
 AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
                             INJUNCTION
Case 2:21-cv-02552-SHL-atc Document 41 Filed 09/07/21 Page 2 of 3                        PageID 298




       Proposed Amici move for leave to file the attached amicus brief in support of Plaintiffs’

motion for a preliminary injunction.

       Amici are the leading professional organization of American pediatricians, pediatric

medical subspecialists, and pediatric surgical specialists, both nationally and in Tennessee.

Collectively, they represent more than 67,000 pediatricians, more than 1,000 of whom practice in

Tennessee. Amici seek to file this brief to provide information regarding the importance and

efficacy of maintaining universal mask policies in schools.

       Whether to grant a motion for leave to participate as amicus curiae is “within the sound

discretion of the courts.” United States v. Michigan, 940 F.2d 143, 165 (6th Cir. 1990) (internal

quotation omitted). Courts consider whether “the proffered information of amicus is timely,

useful, or otherwise necessary to the administration of justice.” Id. Amicus briefs are “generally

appropriate” when “the amicus has unique information or perspective that can help the court

beyond the help that the lawyers for the parties are able to provide.” Newcomb v. Allergy & ENT

Assoc. of Middle Tenn., P.C., No. 3:10-cv-1230, 2013 WL 3976627, at *1 (M.D. Tenn. Aug. 2,

2013) (quoting Ryan v. CFTC, 125 F.3d 1062, 1063 (7th Cir. 1997)).

       The proposed brief provides information based on the AAP’s comprehensive review of

the science and medical literature surrounding the use of masks as an infection control measure,

including in schools. As explained in the brief, the AAP has reviewed hundreds of articles

related to the efficacy and safety of masks, as well as their effects (or lack thereof) on the

cognitive, social, and psychological development of children. This wealth of knowledge

constitutes “unique information beyond the help that the lawyers for the parties are able to

provide.” Id.




                                                  2
Case 2:21-cv-02552-SHL-atc Document 41 Filed 09/07/21 Page 3 of 3                    PageID 299




       Counsel for both Plaintiffs and Defendants have informed counsel for proposed amici

that they consent to or do not oppose this motion.

 Dated: September 7, 2021                            Respectfully submitted,

                                                     s/ Samara M. Spence
                                                     Samara M. Spence (TN Bar 031484)
                                                     Jeffrey B. Dubner (DC Bar 1013399)*
                                                     DEMOCRACY FORWARD FOUNDATION
                                                     655 15th St. NW, Ste 800
                                                     Washington, D.C. 20005
                                                     Tel.: (202) 448-9090
                                                     sspence@democracyforward.org
                                                     jdubner@democracyforward.org
                                                     Counsel for Amici

                                                     * Pro hac vice motion pending




                            CERTIFICATE OF CONSULTATION

       Counsel for Amici consulted with counsel for the other parties concerning this motion via
email on September 3, 2021. Plaintiffs and Defendant State of Tennessee consented to this
motion and Defendant Shelby County stated that it does not object.

 Dated: September 7, 2021                            Respectfully submitted,

                                                     s/ Samara M. Spence
                                                     Counsel for Amici



                                CERTIFICATE OF SERVICE

     I certify that on September 7, 2021, the above motion was filed using the court’s
Cm/ECF system, which will notify all registered counsel.

 Dated: September 7, 2021                            Respectfully submitted,

                                                     s/ Samara M. Spence
                                                     Counsel for Amici




                                                3
